In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 10-33V
                                      Filed: March 29, 2013
                                       Not for publication


*************************************
ELIJAH YANG, by and through his next       *
Friend and Mother, JULIE FANG,             *
                                           *
              Petitioner,                  *
                                           *     Damages decision based on stipulation;
 v.                                        *     rotavirus vaccine; Pseudomonas
                                           *     aeruginosa
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
              Respondent.                  *
                                           *
*************************************
Elaine W. Sharp, Marblehead, MA, for petitioner.
Alexis B. Babcock, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On March 29, 2013, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that Elijah Yang suffered from
Pseudomonas aeruginosa that was caused by his January 17, 2007 receipt of the RotaTeq rotavirus
vaccine. Petitioner further alleges that Elijah experienced the residual effects of his injuries for
more than six months. Respondent denies that Elijah’s Pseudomonas aeruginosa, or any other
injury, was caused in fact by the RotaTeq rotavirus vaccine. Nonetheless, the parties agreed to

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
resolve this matter informally.

       The court hereby adopts the parties’ said stipulation, attached hereto, and awards
compensation in the amount and on the terms set forth therein. Pursuant to the stipulation, the
Court awards:

    a. A lump sum of $198,242.65, which represents compensation for first year life care
       expenses ($13,242.65) and pain and suffering ($185,000.00). The award shall be in the
       form of a check for $198,242.65 made payable to petitioner as the guardian/conservator of
       the estate of Elijah Yang for the benefit of Elijah Yang;

    b. A lump sum of $1,818.87, which represents compensation for past unreimbursable
       expenses. The award shall be in the form of a check for $1,818.87 made payable to
       petitioner, Julie Fang; and

    c. An amount sufficient to purchase the annuity contract described in paragraph 10 of the
       attached stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: March 29, 2013                                                       /s/ Laura D. Millman
                                                                               Laura D. Millman
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party=s filing a notice
renouncing the right to seek review.
                                                    2